Citation Nr: 0121661	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  97-03 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had active service from February 1947 to April 
1948, and from September 1949 to December 1952.

The case originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In an October 1998 Board 
decision, the Board denied the veteran's claim of service 
connection for a skin disorder and declined to reopen the 
claim of service connection for a back disorder.  
Subsequently, the veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and to the U. S. Court of Appeals for the Federal Circuit 
(Federal Circuit).  On February 6, 2001, the Federal Circuit 
issued an order granting the Secretary's motion for remand 
and remanded the veteran's claims to the Court for further 
proceedings in light of Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000) and of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  On February 27, 2001, the Court issued 
an order vacating the Board's October 1998 Board decision and 
remanded the veteran's claims to the Board for adjudication 
on the merits.  In this regard, the Board notes that the 
October 1998 decision included a total of six issues.  Given 
the discussions included in the February 6, 2001 order from 
the Federal Circuit and the February 27, 2001 order from the 
Court, the Board will assume that the claims currently before 
the Board are only the claims of service connection for a 
skin disorder and to reopen the claim of service connection 
for a back disorder.



FINDINGS OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
resolution of this appeal has been obtained by the RO.  

2.  The record includes competent medical evidence of a 
current skin disorder, and of a nexus between such skin 
disorder and in-service skin symptomatology. 

3.  In a February 1974 rating decision, the RO declined to 
reopen a previously denied claim of service connection for a 
back disorder; the veteran did not appeal the decision within 
one year of the denial notification.

4.  The evidence associated with the claims file since the 
February 1974 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for a back disorder.

5.  The record includes competent medical evidence of a 
current back disorder, and of a nexus between such back 
disorder and in-service back symptomatology and injuries. 


CONCLUSIONS OF LAW

1.  A skin disorder was incurred during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The February 1974 rating decision which found no new and 
material evidence to reopen that claim is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (2000).

3.  The evidence received since the February 1974 rating 
decision is new and material, and the veteran's claim of 
service connection for a back disorder is reopened.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156(a) (2000).

4.  A back disorder was incurred during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which applies to all pending claims for VA 
benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 112 Vet. App. 477 (1999), withdrawn sub nom, Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is well grounded.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

First, the VA has a duty to notify the veteran and his/her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his/her claim.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA, and has not yet considered 
whether any additional notification or development action is 
required under the VCAA.  Additionally, the Board notes that 
during the December 1995 RO hearing, the veteran testified 
that he has been treated for his skin condition by Dr. Bailey 
and at the Battle Creek and St. Petersburg VA Medical 
Centers, as well as a VA Medical Center in California.  He 
also testified that, during his employment with General 
Motors, he was evaluated for his back disorder at his 
employer's clinic.  And, it appears that these records are 
not contained within the claims file.  However, as the Board 
has granted the veteran's claims, as further discussed below, 
the Board will not remand the case to the RO for further 
development as it would be unproductive.  The veteran has not 
been prejudiced by this action.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)).

I.  Service Connection for a Skin Disorder.

Generally, service connection may be granted for a disability 
resulting from a disease or injury that was incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2000).  In 
the present case, while a showing of a "well-grounded 
claim" is no longer a valid basis for establishment of 
service connection, see VCAA, supra, the basic elements for 
establishing service connection, irrespective of the "well-
grounded" doctrine, have remained unchanged.  There must be 
medical evidence of a present disability, evidence of an 
injury or disease in service, and competent medical evidence 
of a nexus or link between the currently diagnosed disorder 
and the veteran's active service.  

The veteran claims that he currently suffers from a skin 
disorder which is related to his in-service skin 
symptomatology and diagnoses.  His service medical records 
confirm that the veteran was in fact treated for skin 
problems during his service.  Specifically, although the 
veteran's February 1947 entrance examination does not reveal 
any skin abnormalities, April 1947 notations indicated that 
the veteran had had poison oak dermatitis in 1937, and that 
he presented evidence of generalized papular itching for the 
prior three days following maneuvers requiring him to crawl 
with a rifle in foliage.  He did not appear to respond to 
treatment and two areas on his legs had become infected.  The 
veteran's diagnosis was dermatitis venenata, acute, 
moderately severe, on the back, chest, arms and legs caused 
by rhus diversiloba due to poison oak.  However, the December 
1952 discharge examination is negative for any skin 
abnormalities.

The post-service medical evidence includes a May 1957 VA 
examination report indicating the veteran reported skin 
problems during service in 1947, and revealing the veteran's 
hands, arms and body broke out in a rash when he worked out.  
Additional medical records from the Cincinnati VA Medical 
Center (VAMC) dated from 1992 to 1998 describe the treatment 
the veteran received over time for various health problems, 
including skin symptomatology.

To discuss some of the relevant medical notations contained 
within the Cincinnati VAMC records, September 1992 notations 
show he had a rash in the arms and hands, and October 1992 
notations reveal a diagnosis of dermatitis vs. run damage, 
and xerosis for one year and during the army.  January 1993 
notations indicate scattered erythematous papules with 
adherent scale forearms and dorsum of hands bilateral, 
diagnosed as actinic keratoses and mild xerosis.  And, July 
1993 notations show he was diagnosed with basal cell 
carcinoma on the nose and posterior right ear, lesions 
suspicious for basal cell carcinoma on the lateral arm, and 
mid abdomen xerosis.

In addition, March 1995 notations reveal the veteran had 
numerous slightly raised macule lesions involving the skin of 
both arms and forearms, a diffused macular rash on the back, 
several small scars from previous biopsies, and loss of hair 
and thinning out of the skin below the knees with some 
scaling.  His diagnoses were actinic dermatitis of the skin 
of the thoracic area, both arms and forearms.  Lastly, March 
1997 notations show the veteran had erythematous macules over 
the face and arms.

Furthermore, an August 2000 statement from David C. Randolph, 
M.D., states that the veteran reported a skin disease of the 
hands and forearms since the 1950s, and that the veteran's 
skin complaints had appeared after a relatively severe case 
of poison oak occurring after exposure to this compound 
during maneuvers in the early 1950s.  Dr. Randolph noted a 
single reference in the service medical records of poison oak 
in 1937 and asserted that there was no indication that this 
had continued to be a problem thereafter, but rather that in 
fact the veteran's skin complaints appeared to be a 
substantial problem after his exposure to poison oak during 
maneuvers.  Moreover, it was Dr. Randolph's opinion that the 
medical evidence, coupled with the information provided by 
the veteran, indicated a reasonable likelihood that his 
current skin condition is service related and dates back to 
the early 1950s during his first significant problem with 
poison oak and the subsequent dermatitis noted at that time.  
Dr. Randolph further noted that the veteran's current skin 
condition is the same condition from which he suffered in 
service. 

Given the above described medical evidence, the Board finds 
that the evidence supports a grant of service connection for 
a skin disorder.  The veteran's service medical records show 
he was in fact treated for skin problems during service, 
which appear to have continued to the present day.  And, the 
August 2000 statement from Dr. Randolph provides the 
necessary nexus between the current skin disorder and the 
veteran's service.  Additionally, although there is evidence 
of a single incident of poison oak in 1937, the record does 
not contain clear and unmistakable evidence that the current 
skin disability existed prior to service, and thus, the 
presumption of sound condition has not been rebutted.  38 
U.S.C.A. §§ 1111, 1132, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.304(b) (2000).  These facts, in conjunction 
with all other relevant evidence of record, provide a 
sufficient basis to conclude that the currently claimed skin 
disorder was incurred during the veteran's active service.  
Thus, the evidence is at least in relative equipoise, the 
benefit of the doubt rule is applicable to this claim, and 
resolving all reasonable doubt in the veteran's favor, a 
grant of service connection for a skin disorder is warranted. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp 2000); 
38 C.F.R. §§ 3.102, 3.303 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

II.  Whether New and Material Evidence has been Submitted
to Reopen a Claim of Service Connection for a Back Disorder.

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that decision 
becomes final and is not subject to revision in the absence 
of new and material evidence or clear and unmistakable error.  
See 38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.104, 3.105(a) (2000).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim will be reopened and 
reviewed.  See 38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156(a) (2000).

In this case, in a July 1957 decision letter, the RO denied 
the veteran's claim of service connection for a back 
disorder.  Subsequently, in a February 1974 rating decision, 
the RO declined to reopen the previously denied claim; the 
veteran did not appeal the decision within one year of the 
denial notification.  At present, as the veteran has 
attempted to reopen his claim of service connection, his case 
is before the Board for appellate review.  However, because 
the February 1974 rating decision is deemed to be a final 
disallowance, the appellant's claim may only be reopened if 
new and material evidence is submitted.  See 38 U.S.C.A. §§ 
5108, 7104(b); 38 C.F.R. § 3.156(a). 

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In Elkins v. West 12, Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
the two-step process set out in Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991), for reopening claims became a three-
step process under the Federal Circuit's holding in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins, 12 Vet. 
App. at 218-219; See Winters v. West, 12 Vet. App. 203, 206 
(1999) (en banc) (discussing the three-step analysis set 
forth in Elkins), overruled on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

However, as discussed above, changes in the law have re-
written 38 U.S.C.A. § 5107 and have eliminated the well 
grounded requirement.  Among other things, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

With respect to the evidence, since the February 1954 final 
adjudication, the additional evidence in the file which is 
related to the issue on appeal includes medical records from 
the Cincinnati VA Medical Center (VAMC) dated from 1992 to 
1998 describing the treatment the veteran has received over 
time for back problems.  Specifically, a February 1993 
hospitalization summary notes the veteran gave a history of a 
slipped disc since the 1950s and arthritis.  February 1994 
notations show a diagnosis of lumbosacral spine narrowing at 
L4-5 and degenerative joint disease of the c-spine.  July 
1994 notations show a provisional diagnosis of L3-5 mild 
bilateral foraminal stenosis versus amyotrophy.  And, 
September 1994 notations indicate that the overall clinical 
impression of the veteran was that he had diabetic amyotrophy 
rather than a multi-level lumbosacral myelopathy process.  In 
addition, June 1995 notations include a diagnosis of mild 
degenerative joint disease of the right knee, January 1996 
notations indicate chronic back pain for 40 years, and an 
April 1996 CT Scan of the veteran reveals L3-4 
polyradiculopathy with sciatica pain to both legs. 

The evidence also includes a March 1995 VA examination report 
with objective findings of increase in the thoracic lordosis 
of the lower portion rather than in the upper portion, 
flattening of the lumbar curve, and limitation of motion of 
the back with pain on motion.  The veteran's diagnosis was 
degenerative disc disease and arthritis of the lumbar spine.

Lastly, an August 2000 statement from David C. Randolph, 
M.D., indicates the veteran injured  his back during the 
service in January 1950 and February 1950.  The veteran also 
injured his back in June 1951 while lifting, and in June 1951 
in a motor vehicle accident.  Dr. Randolph notes a prolonged 
gap in the medical records describing the veteran's back 
disorder, but also notes that there were multiple comments in 
the medical evidence indicating that the veteran's subjective 
low back complaints were chronic by the time he left the 
service in the early 1950s.  In addition, Dr. Randolph 
indicates that the veteran had significant degenerative 
changes at multiple levels in his spine, which were more than 
expected as simply due to his advanced age, and that it was 
not unreasonable to assume that some degenerative changes 
could have occurred as a consequence of his injuries.  
Moreover, Dr. Randolph notes that there was a reasonable 
likelihood that the veteran's low back complaints were 
service related and first arose in the time frame of the 
1950s and late 1940s.  As well, he deemed the current nature 
of the veteran's complaints to be a consequence of his 
degenerative changes, which in his opinion arose as a 
consequence of his 1950s injuries. 

After a review of the record, the Board finds that the 
evidence, as set forth above, is sufficient to reopen the 
claim in this case.  The newly submitted evidence is not 
cumulative or duplicative of evidence previously submitted.  
In this regard, as noted in Hodge, "the ability of the Board 
to render a fair, or apparently fair, decision may depend on 
the veteran's ability to ensure the Board has all potentially 
relevant evidence before it," and the Federal Circuit stated 
further, that some new evidence may "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.  Therefore, the Board finds that the 
evidence submitted since the last prior final decision in 
February 1974 satisfies this requirement.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim in that such evidence was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
Accordingly, the veteran's claim for service connection for a 
back disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156. 

Having reopened the veteran's claim of service connection for 
a back disorder, the Board turns to the merits of the claim.  
In this regard, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303(a) (2000). 

Upon a de novo review of the veteran's claim, the Board finds 
that the veteran's service medical records contain January 
1950 notations indicating he strained his back, and February 
1950 and March 1950 notations noting rupture of the deep back 
muscle.  Additionally, June 1951 notations indicate he had 
pain the left lumbar area since wrestling in January 1949, 
but that he had strained his low back at that time while 
lifting a heavy object.  Lastly, June 1951 notations indicate 
the veteran was involved in a motor vehicle accident while on 
patrol, and had injured his right elbow and right hand; no 
indication of a back injury is noted.

A March 1957 statement from Dr. S. Freid reveals the veteran 
had pain in the lower thoracic and upper lumbar spine.  He 
had been seen in February and March 1957 for treatment of 
backache, and x-rays taken showed arthritis of the lower 
dorsal spine at the 11th and 12th vertebrae.  Moreover, a May 
1957 VA examination report indicates a history of back 
problems since the service and current mid-back pain.  X-ray 
did not reveal bone or joint abnormalities of the lower 
thoracic and lumbar spine and.  And upon examination, the 
veteran had some tenderness over the lower thoracic and upper 
lumbar spine with no muscle spasm.  His diagnosis was low 
back strain.  

Following a de novo review of the veteran's claim, the Board 
notes that 38 U.S.C.A. § 5107(b) expressly provides that the 
benefit of the doubt rule must be applied to a claim when the 
evidence submitted in support of the claim is in relative 
equipoise.  The evidence is in relative equipoise when there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
When the evidence is in relative equipoise, the reasonable 
doubt rule must be applied to the claim, and thus, the claim 
must be resolved in favor of the claimant.  See Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  

In this case, the veteran's service medical records contain 
evidence of in-service back pain and injuries, but also of 
pain in the left lumbar area since wrestling in January 1949, 
which was after the veteran's discharge from his first period 
of active service but before his second period of active 
service.  Additionally, Dr. Randolph's August 2000 statement 
appears to imply that the veteran injured his back during a 
June 2000 motor vehicle accident.  However, the service 
medical records specifically note that the veteran was 
involved in a motor vehicle accident while on patrol, and had 
injured his right elbow and right hand; no indication of a 
back injury is reported.

Nevertheless, given that the August 2000 statement from Dr. 
Randolph provides a nexus between the veteran's current low 
back disability and his service, and given that Dr. Randolph 
provides a well developed explanation for his opinions which 
are based on sound medical principles and his review of the 
veteran's medical history and records, the Board finds that 
the benefit of the doubt rule is applicable to this claim.  
And, resolving all reasonable doubt in the veteran's favor, a 
grant of service connection for a back disorder is warranted. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp 2000); 
38 C.F.R. §§ 3.102, 3.303 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


ORDER

Service connection for a skin disorder is granted.

New and material evidence having been submitted, the claim of 
service connection for a back disorder is reopened.

Service connection for a back disorder is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

